United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-2954
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Missouri.
Jose Jaime Lopez,                        *
                                         * [Unpublished]
             Appellant.                  *
                                    ___________

                          Submitted: April 4, 2003
                              Filed: April 18, 2003
                                   ___________

Before HANSEN, MURPHY and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       After Jose Jaime Lopez pleaded guilty to possession with intent to distribute
in excess of 100 kilograms of marijuana in violation of 21 U.S.C. § 841(a)(1),
(b)(1)(B)(vii), the district court1 departed downward from the applicable Guidelines
range and sentenced Lopez to 120 months imprisonment and 5 years supervised
release. On appeal, counsel has moved to withdraw and has filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the district court erred in not
departing further. After careful review of the record, we affirm.

      1
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
       The extent of the district court’s departure is unreviewable, see United States
v. McFarlane, 309 F.3d 510, 516 (8th Cir. 2002), and upon reviewing the record
independently under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous
issues for appeal. Accordingly, we affirm the judgment of the district court. We also
grant counsel’s motion to withdraw.

      A true copy.

             Attest:



                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-